DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,496,161 to Machida et al.
Regarding claim 1, Machida discloses a scroll fluid machine comprising: 
a first scroll member (41, fig. 7; col. 7, lines 15-20) having a first end plate (42, fig. 7; col. 7, lines 15-20) on which a spiral first wall (43, fig. 7; col. 7, lines 15-20) is provided; 
a second scroll member (31, fig. 7, col. 6, lines 25-30) having a second end plate (32, fig. 7, col. 6, lines 25-30) on which a spiral second wall (34, fig. 7, col. 6, lines 25-30)  is provided, the second end plate being disposed to face the first end plate and the second wall meshing with the first wall such that the second scroll member performs a revolution orbiting movement 
an inclined portion (see fig. 2 inclined portions 26, 26A, 27, 27A, also shown in figs. 3-4, and 7) in which an inter-facing surface distance between the first end plate and the second end plate facing each other continuously decreases from an outer peripheral sides of the first wall and the second wall toward inner peripheral sides thereof, wherein the inclined portion is provided over a range of 180 degrees or more around a center of the spiral (See figs. 1-4, and 7; the inclined portion is at least three revolutions of the spiral wrap and as such, is more than 180 degrees)..  

Regarding claim 5, Machida discloses the scroll fluid machine according to claim 1 wherein outermost peripheral portions and/or innermost peripheral portions of the first wall and the second wall are provided with a wall flat portion whose height does not change (43, 44, and 35, fig. 7), and wherein each of the first end plate and the second end plate is provided with an end plate flat portion corresponding to the wall flat portion (fig. 7).  

Regarding claim 6, Machida discloses the scroll fluid machine according to claim 5, wherein the wall flat portion and the end plate flat portion are provided over a region of 1800around a center of the scroll member (see figs. 1-4, and 7; at least two revolutions of the spiral are shown as having flat portions) .  

Regarding claim 7, Machida discloses the scroll fluid machine according to claim 1 wherein an inclination of the inclined portion is constant with respect to a circumferential direction in which the spiral wall extends (see figs. 2-4, and 7).  


Claim(s) 1-2, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204003446 to Junkai et al (Junkai) (Machine translation provided by applicant has been used).
Regarding claim 1, Junkai discloses a scroll fluid machine comprising: 
a first scroll member (1E, figs. 7-9; [43]-[46]) having a first end plate (12C, figs. 7-9; [43]-[46]) on which a spiral first wall (2C, figs. 7-9; [43]-[46]) is provided; 
a second scroll member (1F, figs. 7-9; [43]-[46])having a second end plate (opposite to 12C, figs. 7-9; [43]-[46]) on which a spiral second wall (opposite to 2C, figs. 7-9; [43]-[46]) is provided, the second end plate being disposed to face the first end plate and the second wall meshing with the first wall such that the second scroll member performs a revolution orbiting movement relative to the first scroll member (fig. 7, 1F is orbiting scroll performing revolution orbiting movement relative to the stationary scroll 1E); and 
an inclined portion (2C has inclined in figs. 7-9) in which an inter-facing surface distance between the first end plate and the second end plate facing each other continuously decreases from an outer peripheral sides of the first wall and the second wall toward inner peripheral sides thereof portion (See figs. 7-9), 
wherein the inclined portion is provided over a range of 180 degrees or more around a center of the spiral (more than two revolutions of the wall and the end plate are shown to have the inclined portions).

Regarding claim 2, Junkai discloses the scroll fluid machine according to claim 1, wherein at least one of the first wall and the second wall has a wall inclined portion (both first and second wall are shown to have inclined portions in figs. 7 and 9) in which a height of the wall 

Regarding claim 7, Junkai discloses the scroll fluid machine according to claim 1 wherein an inclination of the inclined portion is constant with respect to a circumferential direction in which the spiral wall extends (see figs. 7-9).  

Regarding claim 9, Junkai discloses a scroll member (figs. 7-9; [37]-[44]) used for a scroll fluid machine including 
an end plate (12C, figs. 7-9) and a spiral wall (2C, figs. 7-9; [45) provided on the end plate, 
wherein the wall has a wall inclined portion (2C has inclined in figs. 7-9) in which a height of the wall continuously decreases from an outer peripheral side toward an inner peripheral side,   
wherein the end plate has an end plate inclined portion (See figs. 8-9; [43]-[45]) in which a height of the end plate continuously increases from the outer peripheral side toward the inner peripheral side in accordance with a decrease in height of the wall inclined portion (See figs. 7-9), and wherein the wall inclined portion and the end plate inclined portion are provided over a range of 180 or more around a center of the spiral (more than two revolutions of the wall and the end plate are shown to have the inclined portions).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida or Junkai as applied to claim 1, above, further in view of US 4,548,555 to Hiraga et al (Hiraga).
Regarding claim 3, Machida and Junkai each discloses the scroll fluid machine according to claim 1, but neither explicitly discloses a tooth tip of each of the first wall and the second wall corresponding to the inclined portion is provided with a tip seal that comes into contact with a facing tooth bottom to seal a fluid.  

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the tip seal as taught by Hiraga with the device of either Machida or Junkai so that  sealing of the high pressure space can be secured (col. 6, lines 17-18; Hiraga).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida or Junkai as applied to claim 1, above, further in view of US 2010/0202911 to Ni et al (Ni).
Regarding claim 4, Machida and Junkai each discloses the scroll fluid machine according to claim 1, but neither explicitly discloses a coating is applied to a tooth tip and/or a tooth bottom of the wall that constitutes the inclined portion.  
However, Ni discloses a coating is applied to a tooth tip (241, fig. 8; [31]) and/or a tooth bottom (244, fig. 11; [32]) of the wall that constitutes the inclined portion.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to apply coating as taught by Ni with the device of either Machida or Junkai so as to achieve an improved axially and radially compliant floating scroll mechanism ([2]; Ni)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida or Junkai as applied to claim 1, above, further in view of US 2015/0369244 to Stoop et al. (Stoop).
Regarding claim 8, Machida and Junkai each discloses the scroll fluid machine according to claim 1, but neither explicitly discloses an inclination of the inclined portion is set to be larger 
Stoop discloses an inclination of the inclined portion is set to be larger on the outer peripheral side than on the inner peripheral side with respect to a circumferential direction in which the spiral wall extends (See figs. 18-19; [195]-[198]; inner side of 9 is smaller than outer side at 11).
  Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine an inclination of the inclined portion set to be larger on the outer peripheral side than on the inner peripheral side with respect to a circumferential direction in which the spiral wall extends as taught by Stoop with the device of either Machida or Junkai so that a generally better instantaneous final circulating clearance profile is obtained ([195]; Stoop).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,857,844 to Lifson et al.
US 5,829,959 to Tsumbono et al.
US 5,474,433 to Chang et al.
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746   

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746